DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office action responsive to the reply filed on 02/09/2022.

Claims 1, 3 and 12 have been amended. 
Claims 5 and 6 have been canceled. 
Claim 13 was added. 
Claims 1-4 and 7-13 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/20222 has been entered.

Allowable Subject Matter

The indicated allowability of claim 3 is withdrawn in view of the newly discovered reference(s) to Fox (US Publication No. 2021/0086946).  Rejections based on the newly cited reference(s) follow.
 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2-4, 7, 8, 10, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox (US Publication No. 2021/0086946).
Regarding claim 1, Fox discloses a bottle decoration clip comprising: 
a clip body, said clip body being operable to grip a bottle (see annotated Fig. 2); and 
a plurality of decoration retaining structures formed directly into said clip body (see annotated Fig. 2), 
wherein said plurality of decoration retaining structures comprises at least two notches (see annotated Fig. 2).  
Regarding claim 2, Fox discloses, wherein said clip body is operable to slide onto a neck of said bottle (see Fig. 1).  
Regarding claim 3, Fox discloses a bottle decoration clip comprising: 
a clip body, said clip body being operable to grip a bottle (see annotated Fig. 2), 
said clip body comprising a plurality of notches (see annotated Fig. 2); and 
at least one decoration retaining structure operable to secure at least one decoration to said clip (see annotated Fig. 2), 
wherein said clip body is a terry clip (analogous to a terry clip see annotated Fig. 2).  
Regarding claim 4, Fox discloses, wherein said decoration retaining structure comprises at least one notch in said clip body (see annotated Fig. 2).  
Regarding claim 7, Fox discloses, wherein said decoration retaining structure comprises at least one hollow structure formed through said clip body (see annotated Fig. 2).  
Regarding claim 8, Fox discloses, wherein said clip body is plastic (see paragraph [0017]).  
Regarding claim 10, Fox discloses, wherein said clip has composite construction (see annotated Fig. 2).  
Regarding claim 12, Fox further discloses, comprising at least one decoration (20) (see Fig. 1).  






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US Publication No. 2021/0086946).
Regarding claim 9, it is construed that the clip body material limitations as recited in claim 9 referring to the selecting of the suitable material and its specification to be used in making the bottle decoration clip is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US Publication No. 2021/0086946), in view of McCormack et al. (US Patent No. 5,236,725).
Regarding claim 13, Fox discloses a bottle decoration clip comprising: 
a clip body, said clip body being operable to grip a bottle (see annotated Fig. 2); and 
at least one decoration retaining structure operable to secure at least one decoration to said clip (see annotated Fig. 2), 
wherein said at least one decoration retaining structure comprises at least two notches formed in said clip body (see annotated Fig. 2).
Fox does not disclose a portion of a decoration secure between said clip body and said bottle.  However McCormack et al. teaches a portion of a decoration (60, 62) secure between said clip body (22) and said bottle (see Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure at least a portion of a decoration between said clip body and said bottle, in order to firmly secure the decoration into a fix position.



    PNG
    media_image1.png
    450
    624
    media_image1.png
    Greyscale

Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments, see page 6, filed 02/09/2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The objections of claims 1 and 10 has been withdrawn. 
Applicant’s arguments, see page 7, with respect to the rejection(s) of claim 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fox (US Publication No. 2021/0086946).
The Applicants are also reminded of their requirement to file a statement of the substance of the interview conducted on 10/04/2021, as instructed on the form PTOL-413 mailed on 10/18/2021. (See MPEP section 713.04). Applicant’s formal written reply filed on 02/09/2022 fails to include a statement of the substance of that interview.
Examiner’s Comment

In view of applicant’s amendments to the claims submitted in the reply filed on 02/09/2022, the claim objections indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677